COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00048-CR
                            NO. 02-13-00049-CR

JOE FRANK DELACRUZ III                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

         FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                       MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

     In three issues, Appellant Joe Frank Delacruz III appeals the revocation of

his deferred adjudication community supervision in cause number 02-13-00048-

CR and his convictions of aggravated robbery with a deadly weapon and failure

to stop and render aid in cause number 02-13-00049-CR. We affirm.




     1
      See Tex. R. App. P. 47.4.
                            II. Procedural Background

      In January 2010, Delacruz entered an open plea of guilty to injury to a child

resulting in serious bodily injury,2 a first degree felony, in trial court cause number

1121915D (appellate cause number 02-13-00048-CR) and received ten years’

deferred adjudication community supervision. In August 2012, the State filed a

petition to proceed to adjudication, alleging that Delacruz had violated the terms

and conditions of his community supervision by failing to report to his community

supervision officer in May, June, and July 2012; by using drugs on April 12, 2012;

and by failing to complete his ten-hour-per-month community service requirement

for nine months.

      In October 2012, Delacruz was indicted on robbery, aggravated robbery,

aggravated assault, and failure to stop and render aid, all involving complainant

Katie Davis and occurring on or about August 3, 2012. The State then filed its

first amended petition to proceed to adjudication, adding the robbery, aggravated

robbery, and aggravated assault allegations regarding Davis as paragraphs 1

through 6; adding that Delacruz had committed the theft of a glass bowl of a

value of less than $50 dollars from Bobby Lizardo on or about August 3, 2012 in

paragraph 7; and adding that Delacruz had failed to stop and render aid to Davis

in paragraph 8. Paragraphs 9, 10, and 11 were renumbered allegations from the



      2
        The full offense listed in the order of deferred adjudication and the
judgment adjudicating guilt is “Injury to a child-intentionally and knowingly cause
[sic] bodily injury or serious mental deficiency, impairment[,] or injury.”

                                          2
original petition, and paragraph 12 alleged that Delacruz had failed to notify his

supervision officer within five days of changing his address.

      At the combined revocation hearing and bench trial, Delacruz pleaded “not

guilty” to robbery, aggravated robbery, aggravated assault, and failure to stop

and render aid as alleged in the indictment, “not true” to paragraphs 1 through 8

of the State’s first amended petition to proceed to adjudication, and “true” to

paragraphs 9 through 12.       The trial court convicted Delacruz of aggravated

robbery causing bodily injury with a deadly weapon and sentenced him to twenty-

five years’ confinement. The trial court additionally convicted Delacruz of failure

to stop and render aid under transportation code section 550.021(c)(2) and

sentenced him to five years’ confinement.         The trial court also entered a

judgment adjudicating Delacruz guilty of the original injury-to-a-child offense after

finding true paragraphs 1 through 6 and 8 through 12 of the State’s first amended

petition to proceed to adjudication and assessed his punishment at forty years’

confinement. The trial court set all of the sentences to run concurrently, and

these appeals followed.

                                  III. Revocation

      In part of his second issue, Delacruz complains that the trial court abused

its discretion by finding by a preponderance of the evidence that he had

committed aggravated robbery and aggravated assault with a deadly weapon




                                         3
and revoking his community supervision.3 However, Delacruz pleaded true to

four of the State’s allegations, and a plea of true, standing alone, is sufficient to

support the revocation. See Perry v. State, 367 S.W.3d 690, 693 (Tex. App.—

Texarkana 2012, no pet.) (citing Moses v. State, 590 S.W.2d 469, 470 (Tex.

Crim. App. [Panel Op.] 1979)); see also Moore v. State, 605 S.W.2d 924, 926

(Tex. Crim. App. [Panel Op.] 1980) (“[O]ne sufficient ground for revocation will

support the court’s order to revoke probation.”); Cantu v. State, 339 S.W.3d 688,

691–92 (Tex. App.—Fort Worth 2011, no pet.) (“Proof by a preponderance of the

evidence of any one of the alleged violations of the conditions of community

supervision is sufficient to support a revocation order.”).      Therefore, without

reaching the merits of this portion of his argument, we overrule this part of his

second issue.




      3
        Although Delacruz argues that he would not have received a forty-year
sentence without the “true” findings on paragraphs 1 through 6, as summarized
by the trial judge during the punishment phase of the serious-injury-to-a-child
offense, “[Delacruz] is here for throwing a child like a medicine ball,” an offense
to which Delacruz confessed in 2010. The child’s mother testified that she was
told at the time Delacruz injured his three-month-old daughter that the child had
“a 50/50 chance” of surviving the injury and regaining her sight. The child was
five years old at the time of the revocation hearing and trial, had regained some
of her vision, still could not walk and talk correctly, had drooling problems, had
not completed potty-training, and had just learned to feed herself. She had to
take medication twice daily to control seizures, and she continued to see a
neurologist. Further, Delacruz did not object to the forty-year sentence at the
punishment hearing or in a motion for new trial, and the sentence is within the
punishment range for a first-degree felony. See Tex. Penal Code Ann. § 12.32
(West 2011), § 22.04(e) (West 2011 & Supp. 2013).

                                         4
                                  IV. Sufficiency

      In his first and third issues and in the remainder of his second issue,

Delacruz argues that the evidence is insufficient to support finding him guilty of

aggravated robbery with a deadly weapon and failure to stop and render aid.

A. Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Winfrey v. State, 393 S.W.3d 763, 768

(Tex. Crim. App. 2013).     The standard of review is the same for direct and

circumstantial evidence cases; circumstantial evidence is as probative as direct

evidence in establishing the guilt of an actor.      Winfrey, 393 S.W.3d at 771;

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Winfrey, 393
S.W.3d at 768. Thus, when performing an evidentiary sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our

judgment for that of the factfinder. Isassi v. State, 330 S.W.3d 633, 638 (Tex.

Crim. App. 2010). Instead, we determine whether the necessary inferences are

reasonable based upon the cumulative force of the evidence when viewed in the

light most favorable to the verdict. Sorrells v. State, 343 S.W.3d 152, 155 (Tex.

                                         5
Crim. App. 2011); see Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.

2013). We must presume that the factfinder resolved any conflicting inferences

in favor of the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99

S. Ct. at 2793; Temple, 390 S.W.3d at 360.

B. Applicable Law

      1. Aggravated Robbery with a Deadly Weapon

      To prevail on its aggravated robbery with a deadly weapon charge, the

State had to prove that Delacruz intentionally and knowingly, while in the course

of committing theft of property and with intent to obtain or maintain control of that

property, caused bodily injury to Davis by hitting her with an automobile, which by

the manner of its use or intended use was capable of causing death or serious

bodily injury. See Tex. Penal Code Ann. §§ 29.02(a), 29.03(a) (West 2011); see

also White v. State, 671 S.W.2d 40, 42 (Tex. Crim. App. 1984) (stating that

violence accompanying escape immediately subsequent to an attempted theft

can constitute robbery); McCall v. State, 113 S.W.3d 479, 480–81 (Tex. App.—

Houston [1st Dist.] 2003, no pet.) (holding evidence sufficient for aggravated

robbery conviction when appellant abandoned cigarettes he had tried to steal

and drove his car at complainant).

      A person commits theft if he unlawfully appropriates property with intent to

deprive the owner of it, without the owner’s effective consent. Tex. Penal Code

Ann. § 31.03(a), (b)(1) (West 2011 & Supp. 2013). “In the course of committing

theft” includes conduct that occurs in immediate flight after the attempt or

                                         6
commission of theft. Id. § 29.01(1) (West 2011). A person commits the offense

of attempt if, with specific intent to commit an offense, he does an act amounting

to more than mere preparation that tends but fails to effect the commission of the

offense intended. Id. § 15.01(a) (West 2011).

      A person is criminally responsible as a party to an offense if the offense is

committed by his own conduct, by the conduct of another for which he is

criminally responsible, or by both.       Id. § 7.01(a) (West 2011).       Criminal

responsibility for an offense committed by the conduct of another occurs if the

actor, with the intent to promote or assist the commission of the offense, solicits,

encourages, directs, aids, or attempts to aid the other person to commit the

offense. Id. § 7.02(a)(2) (West 2011); see also Adkins v. State, 274 S.W.3d 870,

877 (Tex. App.—Fort Worth 2008, no pet.) (stating that section 7.02(a)(2) does

not require that a party’s actions constitute one or more elements of the intended

offense but only that the party’s actions show the intent to promote or assist the

offense and that the party encouraged, solicited, directed, or aided the

commission of the offense). In determining whether an individual is a party to an

offense, we may look at events before, during, and after the commission of the

offense and may rely on circumstantial evidence; there must be sufficient

evidence of an understanding and common design to commit the offense. Gross

v. State, 380 S.W.3d 181, 186 (Tex. Crim. App. 2012). The mere presence of a

person at the crime scene, or even flight from the scene, without more, is

insufficient to support a conviction as a party to the offense. Id.

                                          7
      2. Failure to Stop and Render Aid

      A person commits an offense if he fails to stop or does not comply with the

requirements of transportation code section 550.021. Tex. Transp. Code Ann.

§ 550.021(c) (West 2011 & Supp. 2013). Delacruz’s indictment alleged that he

      intentionally or knowingly dr[o]ve a vehicle which became involved in
      an accident resulting in injury to Katie Davis, and . . . did thereafter,
      knowing said accident had occurred, intentionally or knowingly leave
      the scene of said accident, without giving his name and address to
      any person, and without rendering reasonable assistance to Katie
      Davis when it was then apparent that Katie Davis was in need of
      medical treatment.

See id. §§ 550.021(a), .023 (West 2011). Transportation code section 550.021

further requires that the driver immediately stop the vehicle at the scene or

immediately return to the scene if he does not stop at the scene. 4               Id.

§ 550.021(a)(1)–(2).




      4
        We measure the sufficiency of the evidence by the elements of the
offense as defined by the hypothetically correct jury charge, which is one that
accurately sets out the law, is authorized by the indictment, does not
unnecessarily restrict the State’s theories of liability, and adequately describes
the particular offense for which the defendant was tried. Byrd v. State, 336
S.W.3d 242, 246 (Tex. Crim. App. 2011) (citing Malik v. State, 953 S.W.2d 234,
240 (Tex. Crim. App. 1997)); see Crabtree v. State, 389 S.W.3d 820, 824 (Tex.
Crim. App. 2012) (“The essential elements of the crime are determined by state
law.”). The law as authorized by the indictment means the statutory elements of
the charged offense as modified by the factual details and legal theories
contained in the charging instrument. See Daugherty v. State, 387 S.W.3d 654,
665 (Tex. Crim. App. 2013); Curry v. State, 30 S.W.3d 394, 404–05 (Tex. Crim.
App. 2000).

                                         8
C. Evidence

      Davis, a department manager at the Lake Worth Hobby Lobby, testified

that on August 3, 2012, she was warned that three people—two men and a

woman—had entered the store with a “flat bag”5 and that she was asked to keep

an eye on them because they were acting suspiciously.          She and the store

manager, Bobby Lizardo, identified Delacruz as one of the two men. Lizardo

testified that he had been notified about Delacruz and his companions by a

customer service manager when they first entered the store with the flat bag and

said that the three were in the store for around twenty minutes. He saw them

conversing together but did not hear what they said.

      Davis followed Delacruz and the two others and saw the woman put two

glass bowls in her bag while the two men stood around nearby at the end of the

aisle, “kind of watching around the corners” and looking around nervously. After

the woman took the two bowls, she and the two men started walking towards the

exit. Davis notified Lizardo that the trio was leaving. Davis and Lizardo followed

them past all points of sale.   Delacruz and his companions made no effort to

stop and pay for anything. Once they were outside on the sidewalk, Lizardo and

Davis asked the woman to return the merchandise.




      5
        Davis explained that a “flat bag” was a bag with nothing in it, alerting the
store to the likelihood of shoplifting.

                                         9
      The woman asked Lizardo, “What merchandise?” When Lizardo described

it to her, she refused to return it. Lizardo then grabbed the bag from her,6 while

Davis took the woman’s wallet, which was in the woman’s other hand. Delacruz

and the other man kept walking to their car, which was three or four parking

spots from the store’s entrance; Lizardo said that once Delacruz was in the

parking lot, he turned back to see what was happening before continuing to the

vehicle. The woman followed and got into the front passenger seat. Delacruz

was in the driver’s seat, and the other man was in the back seat.

      Lizardo positioned himself behind the car to take a photo of the license

plate number with his cell phone. Davis stood on the driver’s side of the vehicle,

near the back bumper. Through the vehicle’s raised window, she told the men

they needed to return to the store because the police were coming. Delacruz

began reversing the vehicle, slightly grazing Lizardo’s shoulder, and Davis went

around to the front of the car to try to get the license plate. Delacruz then moved

the car forward through a parking spot in front of the vehicle.

      When Delacruz drove forward, the car hit Davis’s knee, causing her foot to

bend backwards. Davis said that because she was being pushed back by the

vehicle, she pulled herself onto the car using a windshield wiper, and that she

otherwise would have been pushed under the front of the car.             Delacruz



      6
      The woman’s bag contained two glass bowls worth around $5 each, a
Hello Kitty activity kit, and a pink polyresin letter “P,” all Hobby Lobby
merchandise with a total value of around $20.

                                         10
continued to drive the vehicle away, speeding up while Davis held onto the

windshield wiper. Davis said that she had made eye contact with Delacruz and

the woman while she was on top of the car’s hood and that she saw the woman’s

lips shape the words, “Go, go, go[!]”         When Delacruz threw his hands up,

gesturing that he did not know what to do with Davis on the car, the woman

reached over and yanked the steering wheel. The windshield wiper Davis was

holding popped off, hit Davis in the face, and caused her to black out.

      Lizardo testified that he had already been heading back to the store,

unaware that Davis was on the vehicle, when he heard the screeching of tires

and a thunk. Lizardo stated that after hearing the thunk, he “looked over to the

direction of the screech of the tires and the thunk and it was [Davis] rolling off of

the vehicle onto the pavement.” He stated that the vehicle was twenty-five to

thirty yards away at that point, towards the back of the parking lot. Lizardo saw

the vehicle speed off towards the northwest exit of the shopping center.

      When Davis regained consciousness, she was at the back of the store’s

parking lot. She described her injuries as “road rash on [her] elbow,” a head

wound, torn tendons on the top of her foot, and “road rash all the way down [her]

back.” Her head wound required three staples at the hospital. Before Davis was

taken to the hospital in an ambulance, and while Lizardo was telling the police

what had happened, Gonzalez, the other man who had been with the woman

and Delacruz, returned to the scene on foot.



                                         11
      Lake Worth Police Officer Jerry Sallee, who had been dispatched to the

Hobby Lobby about the theft in progress at around 5:10 p.m., testified that on his

way to the store, he received information that two males and a female were

fleeing the scene in a silver Kia.      He arrived a few moments before the

paramedics.

      After Officer Sallee told Gonzalez that he needed to try to get Delacruz and

the woman to return, Gonzalez called them on a cell phone and handed the

phone to the officer. The first time they tried to call Delacruz, the woman and

Delacruz hung up on the officer and then stopped answering. Around forty-two

minutes after Officer Sallee first arrived on the scene, Delacruz and the woman

returned. Delacruz was still in the driver’s seat. Officer Sallee said that although

he tried to get Delacruz’s side of the story, Delacruz did not want to talk, and he

eventually placed Delacruz under arrest. Officer Sallee also testified that an

automobile is a deadly weapon.

D. Analysis

      In his first issue, Delacruz complains that the State failed to prove that an

underlying theft had occurred or that he had acted as a party to that offense. He

also contends that, even if he had been implicated as a party, the criminal

episode involving theft ended when the Hobby Lobby employees seized the

property. In part of his second issue, he argues that Davis was to blame for her

injuries and that conflicts between Davis’s and Lizardo’s testimonies cast doubt

on Davis’s testimony.

                                        12
      Delacruz relies in part on the trial judge’s “not true” finding on revocation

paragraph 7, in which the State alleged that Delacruz had committed the theft of

a glass bowl from Lizardo.7 However, a completed theft was not required to

support Delacruz’s aggravated robbery conviction.             While “theft” requires

unlawful appropriation of property with intent to deprive the owner and without

the owner’s effective consent, see Tex. Penal Code Ann. § 31.03(a), (b)(1),

“robbery” requires intentionally and knowingly causing bodily injury “while in the

course of committing theft,” which includes conduct that occurs “in immediate

flight after the attempt or commission of theft.” Id. §§ 29.01(1), 29.02 (emphasis

added); see also White v. State, 671 S.W.2d 40, 41 (Tex. Crim. App. 1984) (“No

completed theft is required in order for the proscribed conduct to constitute the

offense of robbery.”).   Further, for Delacruz to be held criminally responsible

under the law of parties, the evidence only had to show that, with the intent to

promote or assist the commission of the underlying theft, Delacruz had aided or

attempted to aid the female who actually attempted to steal the glass bowls and

other merchandise.8 See Tex. Penal Code Ann. §§ 7.01(a), 7.02(a)(2); Adkins,



      7
       The trial judge stated that he found paragraph 7 “not true because I think
you’ve got to prove there’s no consent to prove a completed theft.”
      8
       With regard to Delacruz’s party argument, we addressed a similar set of
circumstances in Alexander v. State, No. 02-05-00136-CR, 2005 WL 3436486, at
*1–2 (Tex. App.—Fort Worth Dec. 15, 2005, no pet.) (mem. op., not designated
for publication), which involved the sufficiency of the evidence to support a
conviction for robbery with bodily injury under the law of parties. In that case, the
appellant and his friend sat in a car in a shopping center parking lot; the appellant
said that his friend told him to sit in the car while he went to look for a victim. Id.
                                           13
274 S.W.3d at 877; see also Gross, 380 S.W.3d at 186.

      Here, Davis and Lizardo both testified that they had been watching

Delacruz and his companions while they were in the store. When Davis followed

them, she saw the female companion put two glass bowls in her bag while

Delacruz and Gonzalez stood nearby, watching around the corners and looking

around nervously. Davis and Lizardo followed all three individuals out of the

store. While Lizardo detained the woman and took her bag, Delacruz got into

their vehicle and waited for the woman to get in before he started to drive away.

Delacruz’s vehicle hit Davis as he pulled forward and then, despite Davis pulling

herself onto the hood of his vehicle to avoid being pushed under it, he did not

stop the vehicle when she fell off the hood; instead, he sped away. Delacruz

eventually returned to the scene with the woman.

      Viewing the evidence in the light most favorable to the judgment, the State

showed that Delacruz and his companions attempted a theft; that Delacruz acted

as a party, first as a lookout and then as the getaway driver; and that hitting

Davis with the car occurred “in the course of committing theft” because it


at *1, *5. Once a victim was selected, the appellant’s friend unsuccessfully
attempted to steal the victim’s purse, knocking her down and dragging her in the
process. Id. at *1, *3. After a bystander told them the police were on their way,
the appellant told his friend, “[L]et’s go,” the friend got back into the car, and the
appellant drove them away. Id. at *1, *3, *5. We concluded that the evidence
was sufficient that the appellant knew he was assisting in the commission of the
offense because he stated that he watched his friend get out of the car, walk over
to the victim, and attempt to steal her purse and because he said that when he
heard that the police had been called, he told his friend “[L]et’s go,” and then
waited for him to get back in the car before driving off. Id. at *6.

                                         14
occurred in the immediate flight after the attempt.9 See Tex. Penal Code Ann.

§ 29.01(1); Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Winfrey, 393 S.W.3d at

768.   Therefore, the evidence is sufficient to support the conviction, and we

overrule Delacruz’s first issue and the remainder of his second issue.10

       In his third issue, Delacruz argues that the evidence is insufficient to show

that he knew Davis had been injured, and he points out that he eventually

returned to the scene. He does not challenge the remaining elements of his

failure-to-stop-and-render-aid conviction.

       The record reflects that Delacruz intentionally drove a vehicle that became

involved in an accident in which Davis was hurt and then drove away instead of

immediately stopping or immediately returning to the scene. The trial court could

have reasonably inferred from the testimony about Delacruz’s hitting Davis’s

knee and then her presence on, and then her absence from, the hood of the

vehicle that Delacruz, the driver, was aware that she had suffered some injury.

The fact that Delacruz was urged to return to the scene and eventually did so

       9
        Although Delacruz attempts to argue with the weight and credibility of
Davis’s testimony, the trial judge was the sole judge of these considerations, and
we may not re-evaluate the weight and credibility of the evidence and substitute
our judgment for his. See Tex. Code Crim. Proc. Ann. art. 38.04; Winfrey, 393
S.W.3d at 768; see also Sorrells, 343 S.W.3d at 155 (“‘When the record supports
conflicting inferences, we presume that the factfinder resolved the conflicts in
favor of the prosecution and therefore defer to that determination.’”).
       10
        Further, the criminal episode did not end when the store regained its
property. Under the penal code, a “criminal episode” includes the commission of
two or more offenses committed pursuant to the same transaction—here, the
attempted theft and then Delacruz hitting Davis with the vehicle as he and his
companions tried to escape. Tex. Penal Code Ann. § 3.01(1) (West 2011).
                                      15
does not satisfy the statutory immediacy requirement. See Tex. Transp. Code

Ann. § 550.021; Daugherty, 387 S.W.3d at 665; Byrd, 336 S.W.3d at 246.

Therefore, we conclude that the evidence is sufficient to support this conviction

as well, and we overrule Delacruz’s third issue.

                                 V. Conclusion

      Having overruled all of Delacruz’s issues, we affirm the trial court’s

judgments.



                                                        PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 10, 2014




                                        16